 Case 1:15-cr-00213-SJ Document 105 Filed 12/29/18 Page 1 of 1 PageID #: 660

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
CRH                                                 271 Cadman Plaza East
F. #2014R00196                                      Brooklyn, New York 11201


                                                    December 29, 2018
By Email and ECF

The Honorable Sterling Johnson, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    United States v. Noelle Velentzas and Asia Siddiqui
              Criminal Docket No. 15-213 (SJ)

Dear Judge Johnson:

                The government writes with the consent of the defendant to respectfully request
that the hearing scheduled for January 3, 2019 be adjourned one week, to January 10, 2019 at
9:30AM. On Friday, December 28, the Court scheduled a hearing on defendant Asia Siddiqui’s
motion to suppress to be held next Thursday, January 3. The government and counsel for
defendant have conferred, and both are unavailable to conduct a hearing on that date. Both
sides are available the following Thursday, January 10 and counsel for the defendant consents to
this request.

              .

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:      /s/ Craig R. Heeren
                                                    Craig R. Heeren
                                                    Jennifer Sasso
                                                    Assistant U.S. Attorneys
                                                    718-254-7000
